         Case 1:19-cr-00131-PAE Document 524 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                         -v-                                         19-CR-131-06 (PAE)

 CARL ANDREWS,                                                              ORDER

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court hereby vacates the order it had issued, Dkt. 521, ordering the MCC to allow

defendant Carl Andrews to possess and use a laptop computer inside the MCC to review

discovery. The Court issued that order under the misimpression that it had been agreed to by all

parties and the MCC. For the reasons stated in today’s conference, however, the Court directs

the Government, working with the MCC and defense, to develop by Monday, October 19, 2020,

a concrete arrangement under which Mr. Andrews can promptly and effectively review the

Rule 16 discovery and § 3500 material in this case, and to set out the terms of that arrangement

in a letter due to the Court that day.



                                                          PaJA.�
        SO ORDERED.

                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: October 14, 2020
       New York, New York
